El Juez Asociado Señoe. Wolf,
emitió la opinión del tribunal.
 Habiéndose establecido una acción contra el demandado para el cobro de arrendamientos de cierta casa, alega éste haberse cometido error en la sentencia dictada a favor de la demandante porque la demanda no expresaba una causa de acción. La descripción de la propiedad demuestra que el Pueblo de Puerto Rico es el dueño del solar. Sin embargo, una persona que tiene la posesión, o pertenencia (■ownership) de cierto solar, puede arrendarlo a otra y cobrar el alquiler. Estamos muy familiarizados con la costumbre en Puerto Rico de ser dueños de casas en suelo ajeno. Si la falta de un título superior era suficiente para anular una reclamación por alquileres, los usufructuarios no podrían recobrar, ni los inquilinos tampoco de sus subarrendatarios. Existía una alegación suficiente en la demanda de que el demandado alquiló a los demandantes, que eran los dueños de la casa, y esto era todo lo necesario. Un inquilino por lo general no puede negar el título de su arrendador y este caso no presenta ninguna excepción.
El otro fundamento de excepción de que no existe causa de acción, es sorprendente en sumo grado. El demandante alega que el demandado estaba en posesión de la casa en octubre, 1922. Los demandantes probablemente por error reclamaban un arrendamiento de trece meses anteriores al mes de septiembre de 1922 pero no incluían ese mes. Debido a esta omisión el apelante quiere que deduzcamos el pago del arrendamiento correspondiente a dicho mes de septiembre y por tanto invoca la presunción de que los arrendamientos anteriores fueron satisfechos debido al pago que se hizo del último plazo. La presunción del párrafo 10 del artículo 102 de la Ley de Evidencia supone previamente un *663recibo que no existe en este caso. Para precisar, sin embargo, como los hechos de nna demanda cuando se atacan son admitidos, la presunción de pago, sería rebatida por la clara manifestación dé que los arrendamientos correspon-dientes a los meses anteriores se debían y estaban sin pagar. El hecho de no reclamar como debido un determinado mes no levanta presunción de ninguna clase.
En cuanto a la idea de que un demandante no puede dividir sus reclamaciones, se contesta diciendo que una persona puede renunciar una parte de su reclamación. Además, non constat que el demandado haya pagado el mes de septiembre y que los demandantes estuvieran litigando por la renta atrasada.
En todo este señalamiento de error y en algunos de los otros señalamientos el apelante insiste en que la posesión de los demandantes es ilegal. No sólo se supone que esta ilegalidad surge de la falta de título de los demandantes, sino también que tal posesión es ilegal porque hay una ley de la Legislatura que prohibe a cualquier persona entrar en posesión del terreno del Pueblo de Puerto Rico sin permiso. A esta contención se contesta suficientemente con decir que los demandantes ocuparon el terreno antes de que la ley fuera aprobada. El demandado estaría impedido de poder negar el título de su arrendador, y su impedimento llevaría consigo, de ser necesario, la presunción de que los demandantes estaban ocupando con permiso del Pueblo de Puerto Rico. La prueba tendió a acreditar que los demandantes estaban pagando contribuciones al Pueblo de Puerto Rico. Los demandantes una vez trataron de establecer una reclamación no sólo en cuanto a la casa sino también respecto al solar en el cual la casa estaba edificada. Aunque la reclamación del terreno quedó definitivamente resuelta por nuestra opinión en el caso de El Pueblo v. Zamorano, 28 D.P.R. 722, el arrendatario no es la debida persona para atacar la reclamación de los demandantes.
El segundo señalamiento de error se refiere a la suficien-*664cía de la prueba para demostrar que existía el arrenda-miento con el demandado. Hubo prueba suficiente para de-mostrar tal arrendamiento.
El tercer señalamiento de error bace referencia a la negativa de la corte inferior a aceptar cierta evidencia presentada tendente a impugnar el título a la casa. En cierta ocasión durante el juicio el demandado sostuvo que tenía derecho a atacar el título de los demandantes toda vez que él negó que hubiera celebrado un contrato con dichos demandantes. La corte muy acertadamente contestó que si no hubo ningún contrato de arrendamiento el demandado en manera alguna era responsable pero que él no podía negar el título.
El cuarto señalamiento de error ha sido tratado sufi-cientemente en nuestra discusión general y no es necesario que se le mencione especialmente.

Debe confirmarse la sentencia apelada.